NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0108n.06

                                           No. 12-1453                                   FILED
                                                                                     Jan 30, 2013
                          UNITED STATES COURT OF APPEALS                       DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


SYLVIA JAMES,                                            )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )
v.                                                       )
                                                         )   ON APPEAL FROM THE UNITED
HILLIARD HAMPTON, THE CITY OF INKSTER,                   )   STATES DISTRICT COURT FOR
DAVID JONES, DEBORAH GREEN, PAMELA                       )   THE EASTERN DISTRICT OF
ANDERSON, PAUL FISCHER, THE JUDICIAL                     )   MICHIGAN
TENURE COMMISSION OF THE STATE OF                        )
MICHIGAN, and VALDEMAR WASHINGTON,                       )
                                                         )
       Defendants-Appellees.                             )



       Before: COLE and GRIFFIN, Circuit Judges; GWIN, District Judge*

       GWIN, District Judge. Plaintiff-Appellant Sylvia James, a now-former state-court judge,

sues the Michigan Judicial Tenure Commission and various state and local officials that removed

her from office. She sued in federal court though related matters were then before Michigan

administrative bodies and Michigan courts. Citing the then-ongoing state disciplinary proceedings

against James, the district court invoked Younger and Burford abstention and dismissed the lawsuit.

The Younger and Burford doctrines counsel federal courts against interfering with state legal

proceedings.




       *
        The Honorable James S. Gwin, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 12-1453
James v. Hampton, et al.

       While we agree that this case qualifies for Younger abstention, we nonetheless reverse the

district court’s dismissal. Instead of dismissing the case, the district court should have stayed the

case until the state proceedings had concluded because James sought money damages in addition to

equitable relief. We therefore REVERSE the judgment of the district court and REMAND for

proceedings consistent with this opinion.

                                      I. Factual Background

       In this case, James seeks a federal forum to review acts of the Michigan Judicial Tenure

Commission (JTC) when it investigated and disciplined her. On September 7, 2010, Hilliard

Hampton, the City of Inkster’s mayor, and the Inkster City Council hired David Jones, an attorney,

to investigate James, who was then a state-district-court judge. In February 2011, after conducting

an investigation, Jones filed a grievance with the JTC alleging that James abused her office.

       The Michigan Constitution establishes the nine-member JTC to oversee the discipline of

Michigan’s judiciary. Mich. Const. art. 6 § 30. The Commission includes five judges, two attorneys

and two lay persons. Id. When the Commission receives a grievance, it “direct[s] that an

investigation be conducted to determine whether a complaint should be filed and a hearing held.”

Mich. Ct. R. 9.207(B). If the Commission files a formal complaint, it then conducts a hearing, which

“must conform as nearly as possible to the rules of procedure and evidence governing the trial of

civil actions in the circuit court.” Mich. Ct. R. 9.211(A). The Michigan Supreme Court may appoint

a master to conduct this hearing and issue a report. Mich. Ct. R. 9.210; 9.214.

       Upon “[t]he affirmative vote of 5 commission members who have considered the report of

the master and any objections” the Commission may recommend to the Michigan Supreme Court

                                                 -2-
No. 12-1453
James v. Hampton, et al.

that a judge be removed from office. Mich. Ct. R. 9.220(A). The Michigan Supreme Court then

       review[s] the record of the proceedings and file[s] a written opinion and judgment,
       which may accept or reject the recommendations of the commission, or modify the
       recommendations by imposing a greater, lesser, or entirely different sanction. When
       appropriate, the Court may remand the matter to the commission for further
       proceedings, findings, or explication.

Mich. Ct. R. 9.225. Furthermore, “[t]he Supreme Court may, if cause is shown, order that further

evidence be taken and added to the original record.” Mich. Ct. R. 9.224(E). The Michigan system

thus gives the Michigan Supreme Court the ultimate authority over judicial discipline. Importantly,

the Michigan system also affords parties the ability to offer additional evidence to the Michigan

Supreme Court. See id.

       On October 26, 2011, the JTC filed a complaint against James. The complaint alleged that

James misappropriated public funds, violated various employment provisions governing Michigan’s

courts, neglected her official duties, and made deceptive statements to the JTC. Retired Judge Ann

Mattson served as the Master.

       On January 17, 2012, the Master conducted a pretrial hearing, and, on January 23, 2012, a

full hearing began.1     The parties dispute whether the Master stopped James from raising

constitutional claims, including the claims that her office safe was searched and that potentially

exculpatory materials in that safe were destroyed.2


       1
        Neither party filed with either this Court, or the district court, a complete transcript of the
apparently voluminous proceedings before Michigan’s judicial system, making our account of events
inevitably incomplete.
       2
        In particular, they dispute how the following colloquy during the January 23, 2012, hearing
should be understood:

                                                 -3-
No. 12-1453
James v. Hampton, et al.

       Meanwhile, on January 20, 2012—three days after the preliminary hearing before the Master,

and three days before the full hearing began—James filed this action in the United States District

Court for the Eastern District of Michigan. In six counts, she alleged violations of her constitutional

rights, her right to certain documents, as well as defamation and “political conspiracy.” She sought

injunctive relief against the JTC proceedings, as well as damages, attorneys’ fees, and costs.

       On April 5, 2012, the district court dismissed the case.        The court held that Younger

abstention, or, in the alternative, Burford abstention, required it to refrain from ruling on James’s

claims while the state proceedings remained ongoing. This appeal followed.3

       James argues that the district court should not have dismissed her complaint. She says that

Younger and Burford abstention are inappropriate because no case was pending in state court when


       The Master: You wanted to make a request to make a request.
       [Plaintiff’s counsel]: I wanted to request the opportunity to make a record on the
       Federal Constitutional Issues, which in this proceeding thus far have not been
       addressed, and—
       The Master: We have talked about that at the bench.
       [Plaintiff’s counsel]: We have talked about that at the bench, and my understanding
       is that you have declined to allow me to make that record.
       The Master: Yes, I have declined to allow you to make a record about that, but not
       to make the record that you requested to make.
       [Plaintiff’s counsel]: Thank you, yes. And that we will end these proceedings on
       Monday at 1:00 and that—
       The Master: At this point, I’ll make a further record on that.
       [Plaintiff’s counsel]: You’ll make that. Okay.

James says that this colloquy shows that the state proceedings foreclosed her from presenting her
federal claims. Appellees say otherwise.
       3
        Meanwhile, on May 27, 2012, the Master finalized her findings, and, on July 31, 2012, the
Michigan Supreme Court issued an opinion removing James from office. See In re James, 821 N.W.
2d 144 (Mich. 2012).

                                                 -4-
No. 12-1453
James v. Hampton, et al.

she filed this action. Furthermore, she says that the state proceedings did not provide an adequate

opportunity to raise her constitutional claims. She also claims that even if abstention was

appropriate, the district court should have stayed proceedings rather than dismissing her complaint

because she seeks damages in addition to equitable relief.

       In response, Appellees Judicial Tenure Commission of the State of Michigan, Paul Fischer,

Deborah Green, and Valdemar Washington (“State Defendants”) say that the district court correctly

found that the criteria for abstention were met. They alternatively argue that Eleventh Amendment

immunity protects them from suit. Defendants Hilliard Hampton, the City of Inkster, David Jones,

and Pamela Anderson (“Inkster Defendants”) likewise say that Younger and Burford abstention are

appropriate. Furthermore, the Inkster Defendants say that James’s complaint fails to state a claim

upon which relief can be granted, and that Noerr-Pennington immunity insulates them from suit for

some claims.

                                            II. Analysis

       “Younger v. Harris and its progeny espouse a strong federal policy against federal-court

interference with pending state judicial proceedings absent extraordinary circumstances.” Middlesex

Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982) (citing Younger v. Harris,

401 U.S. 37, 44 (1971)). Thus, where a state proceeding deals with issues involved in the federal

court suit, the federal court abstains until the conclusion of the state proceeding. A three-part test

controls when such abstention is appropriate: “(1) there must be on-going state judicial proceedings;

(2) those proceedings must implicate important state interests; and (3) there must be an adequate

opportunity in the state proceedings to raise constitutional challenges.” Squire v. Coughlan, 469

                                                 -5-
No. 12-1453
James v. Hampton, et al.

F.3d 551, 555 (6th Cir. 2006) (internal quotations omitted). We review a district court’s decision

to abstain de novo. Id.

A. Younger Abstention

        This case falls within this Court’s existing Younger abstention jurisprudence. We break no

new ground to find that when James filed this lawsuit, there were ongoing state judicial proceedings

that involved important state interests. We acknowledge some uncertainty regarding whether James

was prevented from raising constitutional claims in the January 27, 2012, hearing. But we cannot

conclusively determine that, at the time this lawsuit was filed, James would have no adequate

opportunity to raise her federal claims at some point during the state proceedings. Accordingly, we

agree with the district court that abstention was appropriate.

        We evaluate the propriety of a district court’s decision to abstain as of the date the lawsuit

was filed. See Fed. Exp. Corp. v. Tenn. Pub. Serv. Comm’n, 925 F.2d 962, 969 (6th Cir. 1991)

(“‘[T]he proper time of reference for determining the applicability of Younger abstention is the time

that the federal complaint is filed.’ Under this rule, if a state proceeding is pending at the time the

action is filed in federal court, the first criteria for Younger abstention is satisfied.”) (quoting Zalman

v. Armstrong, 802 F.2d 199, 204 (6th Cir.1986)). That is, we consider whether there were ongoing

state judicial proceedings, implicating important state interests when James filed her complaint. If

so, then abstention is appropriate.

                               1. “On-going state judicial proceedings”

        The proceedings before the Judicial Tenure Commission are “judicial in nature.” Middlesex

Cnty., 457 U.S. at 433-34; see also O’Neill v. Coughlan, 511 F.3d 638, 643 (6th Cir. 2008); Squire,

                                                   -6-
No. 12-1453
James v. Hampton, et al.
469 F.3d at 555-56. James apparently concedes this point as she does not contest it in her briefing.

       Still, James says that the state disciplinary proceeding “was not currently pending when this

case was filed.” As she would have it, the state proceeding did not begin until January 23, 2012, the

date that the JTC complaint hearing on the merits commenced, and three days after she filed this

lawsuit.

       For Younger abstention purposes, state law controls the determination of when the state

proceedings began. See O’Neill, 511 F.3d at 643. Michigan’s Supreme Court has yet to squarely

address when Judicial Tenure Commission proceedings begin. But in considering Ohio’s judicial

regulatory scheme, we explained that “the Ohio Supreme Court has held that the filing of a grievance

is the beginning of the judicial process.” Id. We see no reason to question that result. We agree

with the district court that the state proceedings against James began before her January 20, 2012,

district-court filing, and most likely with the filing of the JTC’s formal complaint on October 26,

2011.4 Accordingly, we find that the state judicial proceedings were ongoing when James filed this

lawsuit.




       4
         In a rhetorical flourish, James says that “[i]f the mere filing of the JTC’s formal complaint
was the start of the judicial proceedings for the purposes of Younger abstention, Judge James would
have had no opportunity to bring her Federal Constitutional claims to the attention of the Federal
Court because she did not even know such claims definitively existed until the JTC filed its
complaint.” Indeed, the point of Younger abstention is a “national policy forbidding federal courts
to stay or enjoin pending state court proceedings except under special circumstances.” Younger v.
Harris, 401 U.S. 37, 41 (1971). Younger itself concerned a plaintiff’s attempt to enjoin the
enforcement of a state statute that he claimed was unconstitutional. James’s argument here contests
not so much the filing dates, but Younger’s third prong, the availability of relief in the state
proceedings.

                                                 -7-
No. 12-1453
James v. Hampton, et al.

                                     2. “Important state interests”

        James does not challenge that JTC proceedings involve an important state interest. We have

already recognized that a state’s interest in disciplining its judges is an “important state interest” for

purposes of Younger abstention. Squire, 469 F.3d at 556. We need not revisit that determination.

                    3. “Adequate opportunity to raise constitutional challenges”

        Finally, Younger abstention requires that “[a] plaintiff must have ‘an adequate opportunity

in the state proceedings to raise constitutional challenges.’” Squire, 469 F.3d at 556 (quoting Berger

v. Cuyahoga Cnty. Bar Ass’n, 983 F.2d 718, 723 (6th Cir. 1993)). That is, “[u]nless state law clearly

bars the imposition of the constitutional claims,” abstention is appropriate. Moore v. Sims, 442 U.S.
415, 425 (1979); see also Fieger v. Thomas, 74 F.3d 740, 745 (6th Cir. 1996). And the plaintiff

bears the burden of showing that the state procedurally barred the presentation of her claims. See

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14 (1987); Moore, 442 U.S. at 432; Feiger, 74 F.3d at 746.

“[W]hen a litigant has not attempted to present his federal claims in related state-court proceedings,

a federal court should assume that state procedures will afford an adequate remedy, in the absence

of unambiguous authority to the contrary.” Pennzoil Co., 481 U.S. at 15. Thus the relevant question

is not whether James raised her claims in the state proceeding, but whether state law clearly

foreclosed her from so doing at the time she filed this lawsuit. It did not.

        Appellant’s JTC hearing was required to “conform as nearly as possible to the rules of

procedure and evidence governing the trial of civil actions in the Circuit court [of Michigan].” Mich.

Ct. R. 9.211(A). Moreover, the Michigan Supreme Court reviews the JTC’s findings. On review,

“[t]he Supreme Court may, if cause is shown, order that further evidence be taken and added to the

                                                   -8-
No. 12-1453
James v. Hampton, et al.

original record. Mich. Ct. R. 9.224(E). Accordingly, we find that James could have raised her

federal constitutional claims in the state proceedings either at her JTC hearing or during judicial

review of the JTC decision.5

       James relies on her attorney’s January 27, 2012, colloquy with the Master to claim the

contrary. She quotes, in particular, the Master’s statement, “I have declined to allow you to make

a record about that, but not to make the record that you requested to make.” Within the context of

months of state proceedings, this statement means little. Whatever else may be said of this

statement, it does not “clearly bar the imposition of the constitutional claims.” Moore, 442 U.S. at

425 (emphasis added). Indeed moments later, the Master said, “I’ll make a further record on that.”

Accordingly, we cannot conclude that James was completely foreclosed from raising her federal

claims in state court when she filed this lawsuit. Since all three conditions for Younger abstention

were met, the district court properly abstained from reaching the merits of James’s complaint.

B. Remedy

       While abstention is appropriate, “a federal court’s discretion to abstain from exercising

jurisdiction does not extend so far as to permit a court to dismiss or remand, as opposed to stay, an

action at law.” Superior Beverage Co., Inc. v. Schieffelin & Co., 448 F.3d 910, 913 (6th Cir. 2006);

see also Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 731 (1996) (“[F]ederal courts have the



       5
         We also note that James’s briefing in the Michigan Supreme Court suggests not that she was
foreclosed from arguing constitutional issues in the Michigan Supreme Court, but instead that she
declined to do so. See Brief for James, In re James, 821 N.W. 2d 144 (Mich. 2012) (No. 143942),
2012 WL 2935926. Yet we leave it to the district court to more fully consider this issue when the
state proceedings conclude.

                                                 -9-
No. 12-1453
James v. Hampton, et al.

power to dismiss or remand cases based on abstention principles only where the relief being sought

is equitable or otherwise discretionary.”); Gray v. Bush, 628 F.3d 779, 785 (6th Cir. 2010) (“In the

context of a complaint seeking ‘both equitable [relief] and money damages,’ as in this case, ‘a

federal court’s discretion to abstain from exercising jurisdiction does not extend so far as to permit

a court to dismiss or remand, as opposed to stay, an action at law.’”) (quoting Superior Beverage

Co., 448 F.3d at 913). Instead, “[t]he District Court should stay [the] federal lawsuit to protect

against the possibility that [Appellant] could be deprived of the opportunity to present the merits of

her damages claims in state court.” Carroll v. City of Mount Clemens, 139 F.3d 1072, 1075-76 (6th

Cir. 1998).

        For relief, James seeks an “[a]ward [of] damages, attorneys’ fees and costs against the

Defendants and in favor of Plaintiff in an amount in excess of $75,000 and to the extent permitted

by federal and state law.” This monetary demand is sufficient to warrant a stay and not dismissal

in this case.

        The State Defendants quote Eidson v. State of Tennessee Department of Children’s Services

for the proposition that “a district court deciding to abstain under Younger has the option of either

dismissing the case without prejudice or holding the case in abeyance.” 510 F.3d 631, 638 (6th Cir.

2007) (quoting Coles v. Granville, 448 F.3d 853, 866 (6th Cir. 2006)). Taken out of context, this

quotation oversimplifies our precedents. Eidson actually held that “prerequisite to obtaining any . . .

tolling relief . . . is the timely filing of the § 1983 action that will prompt abstention during the

pendency of related state proceedings.” 510 F.3d at 641. In other words, a party might lose a § 1983

claim if the district court dismisses the proceeding and the statue of limitations then runs during the

                                                 -10-
No. 12-1453
James v. Hampton, et al.

course of the ongoing state proceedings.

       The above quotation from Eidson comes from Coles v. Granville. 448 F.3d at 866. Coles

likewise concerned a considerably more complicated context than the broad discretion State

Defendants propose. First, Coles relies on Carroll. And Carroll held that “the District Court should

have stayed, not dismissed, Carroll’s complaint” because it contained damages claims. 139 F.3d at

1075. Second, Coles went on to say that plaintiff “has no injury necessary to make his case ripe for

federal review. On this basis alone, the district court's dismissal without prejudice, in lieu of

abstention, was not an abuse of discretion.” 448 F.3d at 866. Thus, Coles is best read in conjunction

with our other precedents for the proposition that when a plaintiff’s claim is not yet ripe, Younger

abstention permits dismissal and does not require holding in abeyance.6 Because Defendants have

not argued that James’s claims are not ripe, we do not address this argument.

       As this Court has said before, “[r]equiring the District Court to stay rather than dismiss

damages claims may be an empty formality under the facts of this case.” Carroll, 139 F.3d at 1075.

Admittedly, “[t]he District Court may have nothing left to do but clear the case number off of its



       6
        Such a reading also comports with MacDonald v. Village of Northport, 164 F.3d 964 (6th
Cir. 1999). We have previously explained the reach of MacDonald,

       This Court affirmed the district court’s order dismissing the case because “the
       Burford abstention doctrine and the Eleventh Amendment created ‘grounds together’
       to dismiss [the] case.” The MacDonald court explicitly recognized that Quackenbush
       held that “a dismissal based on abstention is appropriate only where the relief sought
       is equitable or otherwise discretionary.”

Superior Beverage Co., Inc. v. Schieffelin & Co., 448 F.3d 910, 914 (6th Cir. 2006) (citations
omitted) (quoting MacDonald, 164 F.3d at 973, 969 n.4).

                                                -11-
No. 12-1453
James v. Hampton, et al.

docket once the state proceedings conclude.” Id. Yet if James prevails on her claims in the state

proceedings, then her action would still be pending, and she would not have to contend with statutes

of limitation defenses. See id.; Adrian Energy Assoc. v. Mich. Pub. Serv. Comm’n, 481 F.3d 414,

425 (6th Cir.2007). These concerns compel us to reverse the district court’s judgment and remand

the case.

        This case illustrates the propriety of this course. The district court, evaluating the state

proceedings at an embryonic stage, found that James would have numerous further opportunities to

address her constitutional claims in the state proceedings. See James v. Hampton, No. 2-10273,

2012 WL 1154303, at *8-9 (E.D. Mich. 2011).7 By abstaining, it avoided interfering with the state

proceedings, assuming instead that the state would give James an opportunity to raise any federal

claims. At the conclusion of the state proceedings, with the entirety of the state record in front of

it, the district court can evaluate whether James was in fact foreclosed from raising her constitutional

claims. It may also find grounds to dismiss the case, such as preclusion. But staying the case,

instead of dismissing it, precludes any statute of limitations issues and avoids any difficulties of

service.

        Moreover, because the district court will evaluate other potential grounds for dismissal on

remand, we need not reach them today. Even in abstention cases, “we generally do not reach issues

not ruled upon by the district court.” Adrian, 481 F.3d at 420; see also Quackenbush, 517 U.S. at



       7
       Indeed, to the extent that James alleges violation of her rights under Cleveland Board. of
Education v. Loudermill, 470 U.S. 532, 541 (1984), these claims may not have been ripe until she
was removed from office, which did not occur until after she filed her opening brief in this case.

                                                 -12-
No. 12-1453
James v. Hampton, et al.

731. Indeed, because abstention is an abdication of jurisdiction, not an exercise thereof, it would be

improper to reach the alternate grounds for affirmance proposed by Appellees. Cf. Coughlan, 511
F.3d at 641 (“Younger abstention is not a question of jurisdiction, but is rather based on ‘strong

policies counseling against the exercise of such jurisdiction.’”) (quoting Ohio Civil Rights Comm’n

v. Dayton Christian Sch., Inc., 477 U.S. 619, 626 (1986)).

       For similar reasons, we need not consider Burford abstention. Our previous decisions

abstaining from cases entangled with state judicial disciplinary proceedings against judges rely on

Younger. See, e.g., O’Neill, 511 F.3d at 643; Squire, 469 F.3d at 553. There is no reason to depart

from that course today. Where abstention is appropriate, both doctrines require a district court to

stay a complaint seeking money damages. See Quackenbush, 517 U.S. at 731; Carroll, 139 F.3d at

1076. This case’s disposition would remain the same.

                                          III. Conclusion

       For these reasons, we REVERSE the district court’s judgment dismissing the complaint and

REMAND for further proceedings consistent with this opinion.




                                                -13-